367 F.2d 153
Lawrence Mark POHLABEL, Appellant,v.UNITED STATES of America, Appellee.
No. 22638.
United States Court of Appeals Fifth Circuit.
July 8, 1966.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
Bobby C. Milam, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and BROWN and COLEMAN, Circuit Judges.
PER CURIAM:


1
This appeal is from denial of a motion to vacate sentence under 28 U.S.C.A. § 2255. Appellant was convicted upon his plea of guilty of burglary of a United States Post Office in Georgia. Appellant's present motion challenges the constitutionality of his continued confinement on the following grounds: (1) that he was denied counsel of his own choice during his original trial; (2) that he was not served a copy of the indictment; and (3) that he was mentally incompetent at the time of his plea of guilty and thus unable to enter such a plea.


2
The District Court conducted a full and thorough hearing on Appellant's motion at which Appellant was represented by privately retained counsel. In its detailed opinion the District Court specifically found against Appellant on each of the three points. Pohlabel v. United States, N.D.Ga., 1965, 258 F. Supp. 782. The record amply supports the District Court's conclusions and judgment, and accordingly we affirm.


3
Affirmed.